Citation Nr: 1513690	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  11-19 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1976.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was originally denied service connection for sinus condition, bilateral hearing loss, and tinnitus in a September 2009 rating decision.  Notice of this decision was sent in October 2009.  The Veteran submitted additional lay evidence regarding his bilateral hearing loss and tinnitus claims in April 2010.  This evidence was considered and the denials of service connection for bilateral hearing loss and tinnitus were confirmed and continued in a July 2010 rating decision.  The Veteran filed a notice of disagreement for all three issues (service connection for sinus condition, bilateral hearing loss, and tinnitus) in August 2010.  A statement of the case (SOC) was issued in January 2011.  The accompanying notice letter informed the Veteran that he had 60 days from the date of that letter or the remainder, if any, of the one-year appeals period for the issues appealed.  He perfected his appeal with regard to the issues of bilateral hearing loss and tinnitus with a May 2011 VA Form 9, which was received within one year of the August 2010 letter notifying him of the July 2010 rating decision.  This Form 9, however, was received more than 60 days after the January 2011 SOC and outside of the one-year appeal period for the September 2009 denial of service connection for sinusitis.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2009, the Veteran underwent a VA examination in conjunction with these claims.  At that time, the examiner opined that the Veteran's hearing loss and tinnitus are less likely as not a result of noise exposure during military service.  The examiner noted a review of service medical records, personal interview and audiometric testing, but did not provide a rationale for this opinion.  Thus, this negative medical nexus opinion is not sufficiently explained to be adequate for VA rating purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that in order to be adequate, a medical opinion must be supported by a rationale).  When VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (inadequate medical evaluation frustrates judicial review).  Therefore, a new medical examination and opinions, accompanied by a reasoned medical explanation, are necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination with a suitably qualified VA examiner.  The claims folder, including this remand, must be sent to the examiner for review.  Specifically, the VA examiner should answer the following questions:

a.  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any current hearing loss was attributable to the Veteran's military service, to include his reported acoustic trauma in basic training?

b.  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any current tinnitus had its onset during or is otherwise attributable to the Veteran's military service, to include his reported acoustic trauma in basic training?

The examiner must provide a rationale for any opinion reached.  The reasons for the opinion should include consideration of the Veteran's reports.  The medical reasons for accepting or rejecting the Veteran's statements should be set forth in detail.

If the examiner is unable to provide an opinion without resort to speculation, he or she must provide reasons as to why this is so; and state whether the inability is due to the limits of scientific or medical knowledge or whether there is additional evidence that would permit the needed opinion to be provided.

2.  Thereafter readjudicate these claims in light of any additional evidence obtained.  If any of the benefits sought are not granted, issue a supplemental statement of the case and give the Veteran and his representative opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


